IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                             No. 00-50478
                           Summary Calendar



UNITED STATES OF AMERICA

                Plaintiff - Appellee

     v.

SERGIO RODRIGUEZ-GOMEZ, also known as Sergio Gomez-Rodriguez;
AMPELIO SANCHEZ-MARTINEZ,also known as Arturo Martinez-Robles

                Defendants - Appellants

                       --------------------
          Appeal from the United States District Court
                for the Western District of Texas
                    USDC No. EP-99-CR-1436-2-H
                       --------------------
                         February 19, 2001

Before KING, Chief Judge, and WIENER and DENNIS, Circuit Judges.

PER CURIAM:*

     Ampelio Sanchez-Martinez (Sanchez) and Sergio Rodriguez-

Gomez (Rodriguez) each entered a conditional guilty plea to one

count of conspiracy to possess with intent to distribute five

kilograms or more of cocaine.    They reserved the right to appeal

the district court’s denial of the motion to suppress.    We review

the district court’s findings of fact for clear error and the

ultimate conclusion as to the constitutionality of the law

enforcement action de novo.     Ornelas v. United States, 517 U.S.


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 00-50478
                                -2-

690, 699 (1996); United States v. Chavez-Villarreal, 3 F.3d 124,

126 (5th Cir. 1993).   We will not second-guess the district

court’s findings as to the credibility of witnesses.   United

States v. Garza, 118 F.3d 278, 283 (5th Cir. 1997).

      Sanchez argues that his consent to search arose out of his

illegal detention and was thereby tainted.   Rodriguez argues that

the district court erred in concluding that Sanchez had consented

to the search.   Given the required deference to the district

court’s credibility determination and the totality of the

circumstances shown by the officers’ testimony, the district

court did not clearly err in its factual findings that Sanchez

voluntarily consented to both the encounter with the police and

the search of his residence.   The district court did not err in

denying the motion to suppress the results of the search.      See

United States v. Cooper, 43 F.3d 140, 145-46 (5th Cir. 1995);

United States v. Morales, 171 F.3d 978, 981 (5th Cir. 1999).

     Rodriguez and Sanchez challenge the testimony given by the

law enforcement officers at the suppression hearing because the

district court refused to sequester the witnesses pursuant to

Fed. R. Evid. 615.   A party must show both an abuse of discretion

and sufficient prejudice to warrant reversal to establish a

violation of Rule 615.   United States v. Wylie, 919 F.2d 969, 976

(5th Cir. 1990).   There has been no such showing of prejudice in

this case.

     AFFIRMED.